Citation Nr: 1745068	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-27 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement an earlier effective date for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to August 1958 (for ROTC Summer Camp) and from June 1966 to June 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In June 2013 and January 2014 rating decisions, the RO denied service connection for bilateral hearing loss.  In June 2014, the Veteran filed a notice of disagreement with the denial.  The RO issued an April 2015 statement of the case (SOC) for bilateral hearing loss; the Veteran did not file a timely substantive appeal, indicating his disagreement in an August 2015 statement.  However, in a February 2017 supplemental SOC (SSOC), the RO appears to have considered the substantive appeal in conjunction with the claim for right ear hearing loss.  As such, the Board will also consider the substantive appeal as timely for the left ear hearing loss claim.

In a February 2017 rating decision, the RO granted service connection for right ear hearing loss, effective May 15, 2011.  The record does not show that he completed the Notice of Disagreement form, though he appears to have indicated disagreement with the effective date in an April 2017 statement.  Because a statement was not submitted on forms prescribed by VA it is not deemed a notice of disagreement.  38 C.F.R. § 20.201(a) (requiring that notices of disagreement be submitted on forms prescribed by VA when VA sends the form to a claimant); see Veterans Justice Group, LLC v. Secretary of Veterans Affairs, 818 F.3d 1336 (Fed. Cir. 2016) (upholding the validity of 38 C.F.R. § 20.201(a)).  

In an April 2015 rating decision, the RO granted service connection for tinnitus, with a 10 percent disability rating, effective May 15, 2012.  In August 2015 notice of disagreement, the Veteran disagreed with the effective date granted, requesting an effective date of 1959.  In a February 2017 rating decision, the RO granted an earlier effective date of May 15, 2011, for the grant of service connection for tinnitus.  As this was not a full grant of the Veteran's claim, that claim continues to be before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connection for right ear hearing loss and VA has previously conceded in-service noise exposure.

2.  VA examination documents findings of current left ear hearing loss.

3.  The June 2013 VA examination failed to determine that left ear hearing loss began during a period of active service.

4.  The December 2012 private medical opinion provider found that it was not unreasonable to consider that left ear hearing loss began during service.

5.  In his September 2013 lay statement, the Veteran provided credible lay statements of in-service noise exposure, including from explosions.  He has effectively reported having chronic bilateral hearing loss since such conceded noise exposure.  

6.  VA received the first claim for service connection for tinnitus in May 1959.  

7.  In October 1959, the RO denied service connection for tinnitus.

8.  The Veteran did not file a notice of disagreement following the October 1959 decision.

9.  On May 15, 2012, the Veteran filed a new claim for service connection for tinnitus.  

10.  In April 2015, the RO granted service connection for tinnitus, effective May 15, 2012.  

11.  In February 2017, the RO granted an earlier effective date for the grant of service connection for tinnitus of May 14, 2011.  


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for an effective date prior to May 15, 2011, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
FOR TINNITUS EFFECTIVE DATE CLAIM

The Veteran contends that an effective date prior to May 15, 2011, for the grant of service connection for tinnitus, is warranted.  Per his April 2015 notice of disagreement, he contends that service connection should be effective September 5, 1958, after his ROTC Summer Camp Training.  In an April 2017 brief, the Veteran's representative reported that the Veteran requested a 1959 effective date.

The Veteran filed his first claim for service connection for tinnitus in May 1959.  In October 1959, the RO denied that claim and notified him of his right to disagree with that decision.  The RO found that the Veteran's ROTC service was not active duty for which service connection could be granted.  The Veteran did not file a notice of disagreement.  The October 1959 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

On May 15, 2012, the Veteran filed his first claim for service connection following the October 1959 denial.  It was also his first communication with VA since that denial.  As no additional evidence was associated with his claim within a year of the denial, 38 C.F.R. § 3.156(b) is not applicable.

Essentially, the Veteran's claim was denied in 1959 because at that time, under 38 U.S.C.A. § 101 (1959), active service for service connection purposes did not include ROTC service such as the Veteran had in 1958.  Since the 1959 denial, as shown in 38 C.F.R. § 3.6 (1990), the law was changed to allow some ROTC service to be considered active service for service connection purposes, if a prerequisite to the member being commissioned and for a period of at least four weeks.  See also 38 U.S.C.A. § 101(22)(D) as amended by Pub. L. 100-456; NATIONAL DEFENSE AUTHORIZATION ACT, FISCAL YEAR 1989, 1988 Enacted H.R. 4481, 100 Enacted H.R. 4481, 102 Stat. 1918, 100 P.L. 456, 1988 Enacted H.R. 4481, 100 Enacted H.R. 4481.  Prior to the late-1980s change in the law, ROTC service prior to October 1982 was not applicable for consideration for active service for service connection purposes.

Subsequently, in April 2015, the RO granted service connection for tinnitus due to his ROTC service, effective May 15, 2012 (the date of claim).  

Generally a claim for service connection cannot be granted prior to the date of claim (here May 15, 2012).  Under 38 U.S.C.A. § 5110(a), the effective date of an award based on a claim reopened after a final adjudication (here the 1959 denial) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application (here May 15, 2012).  

However, in the Veteran's case, in February 2017, the RO was able to grant an effective date prior to the May 15, 2012, date of claim (a May 15, 2011, effective date) in a very limited situation.  The RO granted service connection from a year prior to the date of claim under 38 C.F.R. § 3.114.  

Under 38 C.F.R. § 3.114, if a veteran requests that his claim is reviewed more than 1 year after the effective date of a liberalized law, the RO may grant an effective date of 1 year prior to the date of the Veteran's claim request.  

In this case, the liberalized law in question was whether his ROTC service could be active service for service connection purposes.  After 1959, as discussed above, the law was changed to allow certain ROTC service to be considered for service connection purposes.  As such, although the Veteran's ROTC service was not considered active service for service connection purposes in 1959, in later years certain ROTC service could be considered active service for service connection purposes.  

The RO has determined that the Veteran's ROTC service could be considered for service connection purposes under the liberalized definition of active service and granted service connection accordingly.  

Additionally, under 38 C.F.R. § 3.114, the RO found that an effective date of 1 year prior to the May 15, 2012, date of claim was possible and granted such a date.  However, as the Veteran did not request and VA did not review his claim prior to May 15, 2012.  An effective date prior to May 15, 2011 is not possible under 38 C.F.R. § 3.114 or any other applicable effective date law.

Although the Board is sympathetic to the Veteran having claimed service connection for tinnitus prior as early as 1959, his claim had been denied based on the law in effect at that time.  He did not file another claim until May 2012.  The RO has subsequently granted him the earliest effective date possible under the law - May 15, 2011.  An effective date prior to May 15, 2011, for the grant of service connection for tinnitus is denied.  
	


ORDER

Service connection for left ear hearing loss is granted.

An effective date prior to May 15, 2011, for the grant of service connection for tinnitus is denied.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


